Citation Nr: 0900904	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1983 to December 
2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  

A June 2004 rating decision granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation, effective on January 1, 2004.  An August 2004 
rating decision denied the veteran's claim of service 
connection for a left knee disorder.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for 
lumbosacral strain the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

The issue of an initial rating in excess of 10 percent for 
the service-connected lumbosacral strain is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The currently demonstrated left knee disorder is shown as 
likely as not to be due to trauma sustained during the 
veteran's extensive period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by recurrent subluxation is 
due to injury or disease that was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  To the extent that the 
action hereinbelow is fully favorable to the veteran, further 
discussion of VA's fulfillment of VCAA is not necessary at 
this time.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The veteran's own statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

A careful review of the service treatment record shows that 
the veteran's lower extremities were normal at the time of 
the veteran's January 1983 enlistment examination.  Later in 
service, he was treated for complaints of left knee pain in 
May 1992; he described pain as being of seven weeks duration.  
Retropatellar pain syndrome (RPPS) was diagnosed.  He was 
placed on a two day profile.  He was also seen for left knee 
complaints in June 2000.  RPPS was again diagnosed.  Also of 
record is a Report of Medical History completed in May 2001 
when a history of knee trouble was identified.  

The veteran was afforded a VA fee-basis examination in March 
2004.  An X-ray examination of the left knee was described as 
normal.  He reported having a history of left knee pain for 
10 years.  The condition was noted to be due to injury, 
occurring over the years while running on pavement and 
lifting weights during physical training.  

The veteran was noted to use a knee brace and to take over-
the-counter medications for pain relief.  The examiner 
reported symptoms of grinding, swelling, pain and stiffness 
during cold weather.  The ability to perform daily functions 
during flare-ups was noted to be decreased due to his need to 
rest.  

An examination of the left knee revealed recurrent 
subluxation, described as slight.  The examiner indicated 
that there was no diagnosis supplied pertaining to the left 
knee as there was no pathology to render a diagnosis.  

As to the claimed left knee disorder, the Board finds the 
evidence to be in relative equipoise is showing that the 
current left knee manifestations, characterized as recurrent 
subluxation in 2004, as likely as not represent a disability 
picture that had its clinical onset during active service 
when the veteran was rendered medical attention for symptoms, 
including pain due to RPPG.  

As noted, a VA fee-basis examiner, in March 2004, while 
describing the presence of recurrent subluxation after 
examining the veteran's left knee, did not provide a 
diagnosis or address the clinical significance of that 
manifestation.  The examination report, in content, noted 
that the veteran's claimed left knee problems were 
essentially due to his military service.  

By resolving all reasonable doubt in favor of the veteran, 
service connection for his left knee condition manifested by 
recurrent subluxation is warranted.  



ORDER

Service connection for a left knee disorder is granted.  



REMAND

As reported, service connection was granted for the 
lumbosacral spine in June 2004.  Since that time, the veteran 
has asserted that his condition had worsened.  See VA Form 9, 
dated in May 2006.  

When a veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  

The veteran was last afforded a VA fee-basis orthopedic 
examination in March 2004.  Hence, the veteran should be 
scheduled for another examination in order to evaluate the 
current nature and severity of the low back disability 
picture.  

The Board further observes that the 2004 VA fee-basis 
examination report, as observed by the veteran's accredited 
representative in December 2008 (see Informal Hearing 
Presentation), did not provide a clear picture as to the 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or the 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board also observes that the veteran's claims file is 
conspicuously absent of any post-service medical treatment 
records.  Thus, he should be asked to supply the names and 
addresses of any medical providers (VA or not), who might 
have treated him for his lumbar spine condition since his 
December 2003 service separation.  

In the event he supplies a response, the medical records from 
all cited medical providers should be requested and 
associated with his claims folder.  Hence, there appear to 
may be pertinent medical records that have yet to be 
associated with the evidentiary record.  Additional 
development is therefore required.  38 U.S.C.A. § 5103 (West 
2002).  

Accordingly, this remaining issue is REMANDED to the RO for 
the following actions:

1.  The RO should take the necessary 
steps to obtain all post-service medical 
records pertaining to treatment afforded 
the veteran for his service-connected 
lumbosacral strain.  If, after making 
reasonable efforts, the RO cannot locate 
these records (if applicable), the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain these records (if VA 
records) would be futile.  

The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order ascertain the 
current extent of the service-connected 
lumbosacral strain.  The claim folder and 
a copy of this remand are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE 
worksheets for rating disorders of the 
spine (lumbar segment), the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any pertinent disability.  A 
complete rationale for any opinions 
expressed must be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected lumbar spine disorder.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  

In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  

In the event that the veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this request for development to the 
extent possible.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

6.  Thereafter, following completion of 
all indicated development, the RO must 
readjudicate the veteran's claim for 
increase in light of all the evidence of 
record.  The RO is advised that it is to 
make determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  

The RO should also consider whether 
"staged" ratings are appropriate in 
light of Fenderson, supra.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  



 Department of Veterans Affairs


